DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 57 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 57 recites the limitation "a seat" in lines 1 and 2.  It is unclear if this recitation is to the originally claimed seat, or a second, new seat.  To further prosecution, the examiner advanced prosecution with the consideration that it is in reference to the originally claimed seat.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 46-53 and 60-65 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 6,604,308 to Robles.
Robles discloses an improved key (figures 14-16) comprising: a key-shaped supporting structure (10), made of a metal material, comprising a stem (14) and a head (12), the head being provided with a through opening (16) extending to opposite faces of the head through a thickness of the head, the through opening being entirely laterally delimited by inner side walls (11) extending from a first one of the opposite faces of the head to a second one of the opposite faces (figures 14-16); and an insert (50), made of a polymeric material (column 7, lines 47-49), comprising an identification system (22), the insert being removably inserted into the through opening of the head, wherein the insert comprises at least one section (flanges disposed about the insert 50) protruding from the inner side walls of the through opening and laterally projecting with respect to the through opening, thus abutting against a part of a portion of the head provided about the through opening (the flanges cooperatively engage with key protrusions 46 and 48), the insert accommodating the identification system removably therein (column 7, lines 31-49), as in claim 46.
Robles also discloses the insert comprises a laminar element having two faces, one or on both faces of the laminar element having a writing, a symbol and/or an image thereon (as shown in figures 14-16), as in claim 47, and the through opening of the head is obtained by shearing or punching a metal sheet, or wherein the stem and the head with the through opening are all 
Robles further discloses outer edges of the opposite faces of the head are connected to each other by outer side walls, the opposite faces being further connected to each other by the inner side walls of the through opening, and wherein the inner side walls define a closed side periphery laterally delimiting the through opening (as shown in figures 1-6 and 17-19), as in claim 49, wherein the inner side walls, laterally delimiting the through opening, are all substantially flat along an extension through the thickness of the head (as shown in figures 1-6 and 17-19), as in claim 50, as well as the inner side walls, laterally delimiting the through opening, are devoid of projecting sections extending from the inner side walls into the opening itself or are devoid of grooves or recesses obtained in the inner side walls (as shown in figures 1-6 and 17-19), as in claim 51, and the insert comprises two half-shells coupled to each other (column 7, lines 44-45), as in claim 53.

Robles additionally discloses the insert is at least partially made of a substantially transparent material (column 7, lines 47-49), as in claim 60, and the at least one section, protruding from the inner side walls of the through opening and laterally projecting with respect to the through opening, is provided on both outer faces, opposite to each other, of the insert (as shown in figures 14-16), as in claim 61, as well as at the at least one section protruding from the inner side walls of the through opening and laterally projecting with respect to the through opening, the insert has a thickness which is greater than a corresponding thickness of the head (as shown in figures 14-16), as in claim 62, further comprising the section, protruding from the .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 53-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robles, as applied above, in view of U.S. Patent Number 4,417,410 to Freedom.

All of the component parts are known in Robles and Freedom.  The only difference is the combination of the “old elements” into a single device by mounting them on a single chassis.  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a clam shell design with hooking members as taught by Freedom onto the insert in Robles, where the cavity would be isolated from an outside environment, as in claim 59, since the assembly of the insert is in no way dependent on structure of the key, and the split opening insert could be used in combination with key to achieve the predictable results of incorporating a means to encase the identification as well as securing the insert to the key sandwiching the opening between parts of the insert.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to keys with identification attachment means:
U.S. Patent Number 1,032,930 to Mosely; U.S. Patent Number 1,322,815 to Patterson; U.S. Patent Number 2,349,745 to Morris; U.S. Patent Number 2,533,006 to Goldsmith; U.S. Patent Number 6,094,954 to Carmen; U.S. Patent Number 6,308,542 to Bolton; U.S. Patent Number 6,951,122 to Jheng; U.S. Patent Number 7,380,428 to Morehart et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
November 23, 2021